To compel the board to allow’ a bill for services as justice in certain criminal cases.
Denied June 6, 1862.
The board reduced the claim on the ground of an over-charge in the amount of testimony taken down, and relator applied for a mandamus to compel the board to allow the amount deducted.
Held, that the Constitution having provided that the action of -the board of county auditors in adjusting county demands should. *1525be subject to no appeal, the Supreme Court cannot revise their action by mandamus and compel them to allow a demand which they have rejected on the ground that the services charged for were not performed.